       Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 1 of 11




 1   Martin A. Little, Esq.
     Nevada Bar No. 7067
 2   Robert L. Rosenthal, Esq.
   Nevada Bar No. 6476
 3 HOWARD & HOWARD ATTORNEYS PLLC
   3800 Howard Hughes Parkway, Suite 1000
 4 Las Vegas, Nevada 89169
   Telephone: (702) 257-1483
 5 Email: rlr@h2law.com
   Email: mal@h2law.com
 6
     Attorneys for Defendant MJ Dean Construction, Inc.
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     PARNELL COLVIN,                                      Case No. 2:20-cv-01765-APG-EJY
10
                   Plaintiff,                             DEFENDANT'S MOTION TO
11                                                        DISMISS COMPLAINT
     vs.
12                                                        (Oral argument requested)
     M.J. DEAN CONSTRUCTION, INC,
13                                               Action filed on September 22, 2020
              Defendant.
14
   ++-----------------~
15      Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant M.J. Dean
16   Construction, Inc. ("Defendant" or "M.J. Dean"), hereby moves to dismiss the Complaint filed

17   by Plaintiff Parnell Colvin ("Plaintiff' or "Colvin") for failure to state a claim upon which relief

18   can be granted. This motion is supported by the following points and authorities, the Complaint

19   on file in this case and by any oral argument the Court may require or allow.

20                                                I.
21                                          INTRODUCTION
            This is an employment discrimination case. Plaintiffs Complaint alleges that, during the
22
     time that he worked for MJ Dean, he was discriminated against on the basis of his race (African
23
     American) and was subsequently terminated. Plaintiffs Complaint consists of the following
24
     causes of action:
25
                1. Retaliation in Violation of 42 U.S.C. § 2000e and NRS 613.340;
26
                2. Discrimination in violation of 42 U.S.C. § 2000e-2 and NRS 613.330;
27
                3. Harassment in Violation of 42 U.S.C. § 2000e-2 and NRS 613.330;
28

                                                      1
       Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 2 of 11




 1              4. Negligent Infliction of Emotional Distress;

2               5. Intentional Infliction of Emotional Distress;

 3              6. Vicarious Liability/Respondeat Superior; and

4               7. Negligent Hiring, Training and Supervision.

 5          Defendant hereby moves to dismiss Plaintiffs causes of action 4 - 7 with prejudice for

 6   the following reasons:

 7   A.     PLAINTIFF'S CAUSE OF ACTION FOR NEGLIGENT INFLICTION OF
            EMOTIONAL DISTRESS MUST BE DISMISSED WITH PREJUDICE BECAUSE
 8
            HIS ALLEGED PHYSICAL DAMAGES ARE INSUFFICIENT TO MAINTAIN
 9          CLAIM, AND BECAUSE IT IS BARRED BY THE NEVADA INDUSTRIAL
            INSURANCE ACT
10
            Plaintiffs Complaint maintains that, during the course and scope of his employment,
11
     Plaintiff was subjected to negligent infliction of emotional distress ("NIED") as a result of
12
     Defendant's supervisor, Kevin Gutierrez ("Gutierrez"), intentionally calling him the "N-word"
13
     and subsequently terminating his employment. Accordingly, Nevada's Industrial Insurance Act
14
     ("NIIA") provides the sole remedy for Plaintiffs claim, which is based on allegedly negligent
15
     conduct by an employer. See Fanders v. Riverside Resort & Casino, Inc., 245 P.3d 1159.
16
            Additionally, Plaintiffs Complaint only alleges run-of-the-mill physical injuries, such as
17
     insomnia and anxiety, which are insufficient to sustain a claim for NIED. See Whittemore v. Vast
18
     Holdings Group, LLC, 2: 19-cv-0 1951-GMN-EJY2020 WL 5848096 (D. Nev. Sep. 30, 2020) (slip
19
     copy); Kennedy v. Carriage Cemetery Servs., Inc., 727 F. Supp. 2d 925, 934 (D. Nev. 2010). If
20
     "emotional distress damages are not secondary to physical injuries, but rather, precipitate physical
21
     symptoms, either a physical impact must have occurred or, in the absence of physical impact,
22
     proof of 'serious emotional distress' causing physical injury or illness must be presented." Ferm
23
     v. McCarty, No. 2:12-cv-00782-RFB-PAL, 2014 WL 6983234, at *7 (D. Nev. Dec. 9, 2014),
24
     citing Barmettler v. Reno Air, Inc., 956 P.2d 1382, 1387 (Nev.1998). Allegations of insomnia and
25
     general physical or emotional discomfort are insufficient to satisfy the physical impact
26
     requirement. Id., see also Long V Las Vegas Valley Water District, 2:15-CV-210 JCM (VCF)
27
     2015 WL 5785546 (D. Nev. 2015).
28

                                                      2
       Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 3 of 11




 1          Furthermore, Plaintiffs alleged emotional distress injuries were sustained during the

2    course and scope of his employment. Therefore, the claim is preempted by Nevada's Industrial

 3   Insurance Act ("NIIA"). See NRS 616A-616D; Wood v. Safeway, 121 Nev. 724, 121 P.3d 1026

4    (2005); and Young v. Zappos.com, Inc., 2010 WL 1612140 (D. Nev. 2010),

 5          Accordingly, Plaintiffs NIED claim must be dismissed with prejudice.

 6   B.     PLAINTIFF'S COMPLAINT FAILS TO STATE FACTS SUFFICIENT TO
            MAINTAIN A CLAIM FOR INTENTIONAL INFLICTION OF EMOTIONAL
 7
            DISTRESS
 8          Plaintiffs claim for intentional infliction of emotional distress ("IIED") is premised on
 9   Gutierrez calling him the "N-word" word one time in November 2019 and his employment being
1O   terminated approximately five months later in April 2020. The alleged conduct, even if it is true,
11   while certainly distasteful, is not "outside all possible bounds of decency." See Maduike v. Agency
12 Rent-A-Car, 953 P .2d 24, 26 (Nev.1998); and Whittemore v. Anderson Financial Services, LLC,

13   2020 WL 1430377 (D. Nev. 2020) (slip copy). Accordingly, Plaintiffs claim for intentional
14   infliction of emotional distress ("IIED") must be dismissed with prejudice.
15
     C.     VICARIOUS LIABILITY/ RESPONDEAT SUPERIOR {PLAINTIFF'S FOURTH
16          CAUSE OF ACTION)

17          The doctrine of respondeat superior provides that employers are vicariously liable for the

18   actions of their employees within the scope of employment. However, respondeat superior is a

19 theory of liability, not a cause of action. See Mitschke v. Gosa! Trucking, LDS., et al., 2: 14-cv-

20   1099 JCM (VCF), 2014 WL 5307950, at *2-3 (D. Nev. 2014); and Bravo v. Caesars

21   Entertainment Corporation, 2:14-CV-1616 JCM (CWH) 2014 WL 7178359 (D. Nev. 2014).
22 Therefore, Plaintiffs claim for vicarious liability / respondeat superior must be dismissed with

23   prejudice.

24   D.     NEGLIGENT HIRING, TRAINING                     AND     SUPERVISION         {PLAINTIFF'S
            SEVENTH CAUSE OF ACTION)
25
            Plaintiffs Complaint asserts that all of the alleged improper conduct occurred during the
26
     course and scope of Plaintiffs employment. The Nevada Industrial Insurance Act ("NIIA"),
27
     which provides exclusive remedies for injuries caused by negligence arising out of employment,
28

                                                      3
       Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 4 of 11




 1   has been found to specifically preclude claims of negligent hiring, training, and supervision. See

 2   Youngv. Zappos.com, Inc., 2:08-cv-741 JCM (PAL), 2010 WL 1612140, at* 4-5 (D. Nev. 2010)

 3   (citing Wood v. Safeway, 121 P.3d 1026 (Nev. 2005). Accordingly, the Court should find that the

 4   NIIA bars Plaintiffs negligent hiring, training and supervision claim.

 5           Plaintiffs seventh cause of action should also be dismissed because it consists of only

 6   boilerplate allegations. Additionally, Plaintiffs Complaint only alleges purely economic loss,

 7   which is not recoverable for negligence claims such as negligent hiring, training and supervision.

 8   See Local Joint Executive Bd. ofLas Vegas, Culinary Workers Union, Local No. 226 v. Stern, 651

 9   P.2d 637, 638 (Nev.1982); Brophy v. Day & Zimmerman Hawthorne Corp., 799 F.Supp.2d 1185,

10   1201-02 (D. Nev. 2011); Blanckv. Hager, 360 F.Supp.2d 1137, 1157 (D. Nev. 2005).

11           Therefore, based on the foregoing, plaintiffs common law claims for NIED, IIED,

12   vicarious liability / respondeat superior, and negligent hiring, training and supervision should be

13   dismissed with prejudice.

14                                                       II.
15
                                           FACTUAL BACKGROUND
             Plaintiff, who is African American, claims that on July 17, 2019, he was hired by MJ Dean
16
     to work as a Concrete Laborer on the MSG Sphere Project. (Complaint, ,r,r 10-11.) Plaintiff alleges
17
     that, after he began working for MJ Dean, his supervisor, Gutierrez, began picking on him and
18
     criticizing the quality of his work. (Complaint,    ,r,r   13-17.)
19
             Plaintiff claims that on November 14, 2019, Gutierrez instructed Plaintiff to leave his usual
20
     area of work and join another crew. (Complaint, ,r 26.) When Plaintiff refused to follow Gutierrez'
21
     instructions, Gutierrez reminded Plaintiff that he was the boss and that Plaintiff needed to follow
22
     his instructions. (Complaint,     ,r 27.) However, Plaintiff continued to   question Gutierrez's orders,
23
     which resulted in Gutierrez allegedly throwing up his hands and telling Plaintiff, "I am done with
24
     you NIG .. R! ! !" (Complaint,   ,r 29.)
25
             Immediately following the incident, Plaintiff filed an internal complaint against Gutierrez.
26
     As a result, Plaintiff no longer reported to Gutierrez; instead, his new supervisor was Dave
27
     Moody. (Complaint,    ,r 33.)
28

                                                         4
                 Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 5 of 11




                        Plaintiffs Complaint alleges that he continued to work at MJ without further incident or

           2   complaints until he was terminated on April 4, 2020 due to lack of work. (Complaint, 1133-38.)

           3                                                 III.
           4
                                                          ARGUMENT

           5   A.       LEGAL STANDARD

                        Federal Rule of Civil Procedure 12(b)(6) mandates that a court dismiss a cause of action
           6
               that fails to state a claim upon which relief can be granted. See N Star Int 'l v. Ariz. Corp. Comm 'n,
           7
               720 F.2d 578, 581 (9th Cir. 1983). When considering a motion to dismiss under Rule 12(b)(6) for
           8
               failure to state a claim, dismissal is appropriate only when the complaint does not give the
           9
               defendant fair notice of a legally cognizable claim and the grounds on which it rests. See Bell Atl.
u         10
~
~              Corp. v. Twombly, 550 U.S. 544, 555 (2007). In considering whether the complaint is sufficient
~         11
r,:,
....           to state a claim, the Court will take all material allegations as true and construe them in the light
~         12
:z:
i::z:::
0              most favorable to the plaintiff. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).
E-<
E-<
          13
<                       The Court, however, is not required to accept as true allegations that are merely
§         14
<              conclusory, unwarranted deductions of fact, or unreasonable inferences. See Sprewell v. Golden
~         15
0

=§
~         16
               State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). A formulaic recitation of a cause of action with
               conclusory allegations is not sufficient; a plaintiff must plead facts showing that a violation is
<         17
~
0              plausible, not just possible. Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (citing Twombly, 550 U.S.
=         18
               at 555
          19

          20   B.       PLAINTIFF'S CAUSE OF ACTION FOR NIED MUST BE DISMISSED, AS IT IS
                        BARRED BY THE NIIA AND BECAUSE PLAINTIFF'S ALLEGED DAMAGES
          21            ARE INSUFFICIENT TO MAINTAIN A CLAIM
          22            "Under Nevada law, only a 'bystander' may bring a claim for negligent infliction of

          23   emotional distress." Hoy v. Jones, 2:18-cv-01403-RFB-EJY, 2020 WL 2798017 (D. Nev. May

          24   30, 2020) (slip copy); citing Beckman v. Match.com, LLC, 668 F. App'x 759, 759-760 (9th Cir.

          25   2016); Shoen v. Amerco, Inc., 896 P.2d 469, 477 (1995); and Olivero v. Lowe, 995 P.2d 1023,

          26   1026-27 (Nev. 2000). "Direct victims' of negligence torts may recover for emotional distress as

          27   part of their damages award." Id.

          28

                                                                  5
              Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 6 of 11




         1          Further, for a plaintiff to recover damages for NIED, he must have suffered physical

         2   injury, or witnessed a physical injury to a third party, caused by a defendant's negligence. See
         3   Whittemore v. Vast Holdings Group, LLC, 2:19-cv-01951-GMN-EJY2020 WL 5848096 (D. Nev.

         4   Sep. 30, 2020) (slip copy); Kennedy v. Carriage Cemetery Servs., Inc., 727 F. Supp. 2d 925, 934

         5   (D. Nev. 2010).

         6          If "emotional distress damages are not secondary to physical injuries, but rather,

         7 precipitate physical symptoms, either a physical impact must have occurred or, in the absence of

         8   physical impact, proof of 'serious emotional distress' causing physical injury or illness must be

         9 presented." Fenn v. McCarty, No. 2:12-cv-00782-RFB-PAL, 2014 WL 6983234, at *7 (D. Nev.

u       10   Dec. 9, 2014), citing Barmettler v. Reno Air, Inc., 956 P.2d 1382, 1387 (Nev. 1998).
..;i
..;i
p..     11          "Allegations of insomnia and general physical or emotional discomfort are
tr:
;,..
i;.i
        12   insufficient to satisfy the physical impact requirement." Id. (emphasis added), see also Long
~
0
E-<     13   v. Las Vegas Valley Water District, 2:15-CV-210 JCM (VCF) 2015 WL 5785546 (D. Nev. 2015).
E-<
<
§       14          In the present case, Plaintiffs cause of action for NIED consists merely of boilerplate
<
~       15   conclusions and virtually no facts regarding his claimed emotional distress.
0

=
~
i:::i
        16                  66.     Defendant breached its duty of care to Mr. Colvin when it
~                                   subjected Mr. Colvin to harassing, discriminatory and
<       17
~                                   humiliating actions by its employees and/or agents and had
0

=       18                          taken retaliatory actions against him.

        19                  67.     Defendant's actions complained of herein caused Mr. Colvin
                                    to suffer serious emotional distress which included, among
        20                          others, humiliation, depression, anxiety, fear and trouble
        21                          sleeping.

        22                  68.     Mr. Colvin has been harmed by Defendant's acts or
                                    omissions, has suffered damages, and is entitled to be fully
        23                          compensated therefore.
        24   (Complaint, ,r,r 66-68.)

        25          Therefore, pursuant to the holdings in Barmettler, Shoen and Whittemore, the above-stated
        26 "facts" do not constitute sufficient physical injuries, or the need for treatment, necessary to

        27 maintain a cause of action for NIED and it must be dismissed with prejudice.

        28

                                                             6
              Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 7 of 11




        1          Plaintiffs NIED also fails as a matter of law because it is preempted by the NIIA (NRS

        2   616A-616D). NRS 616A.020(1) provides that the "rights and remedies provided in [the NIIA]

        3   for an employee on account of an injury by accident sustained arising out of and in the course of

        4   the employment ... shall be exclusive of all other rights and remedies of the employee, his personal

        5   representatives, dependents or next of kin, at common law or otherwise, on account of such

        6   injury." NRS 616A.020(1). Additionally, NRS 616B.612( 4) provides that an employer within the

        7   provisions of the NIIA "is relieved from other liability for recovery of damages or other

        8   compensation for those personal injuries unless otherwise provided by the terms of [the NIIA]."

        9          In Wood v. Safeway, 121 Nev. 724, 121 P.3d 1026 (2005), and in Young v. Zappos.com,

u      10   Inc., 2010 WL 1612140 (D. Nev. 2010), the Court dismissed plaintiffs' emotional distress claims
~
~           because they were preempted by the NIIA. In reaching its decision, the Court in Zappos held,
~      11
[/)
;;..
1-l
       12                  Here, plaintiff specifically alleges that Zappos.com employee
~
0                          Jacqueline Marsh twice touched her inappropriately at work during
~      13
~                          regular business hours and also alleges that Marsh touched her at an
<Q                         offsite party sponsored by Zappos.com. Like the plaintiff in Wood,
~      14
<                          the only contact plaintiff had with Marsh was a result of her
~      15
0                          employment with Zappos.com. As in Wood [v. Safeway], plaintiff
=
~      16
                           would not have been sexually harassed but for her employment with
                           Zappos.com and she faced a much greater risk of assault than that
Q
~                          of the general public because of her employment. There was not any
<      17
~                          evidence of personal animosity between the two that carried over
0
=      18                  from their private lives. Therefore, plaintiffs alleged damages
                           resulting from the assault and battery committed by Marsh are
       19                  injuries which "arose out of and during the course of her
                           employment" and are barred by NIIA under Wood.
       20
            Young v. Zappos.com, Inc. at *5.
       21
                   The instant action is analogous to Wood v. Safeway and Young v. Zappos.com, Inc. The
       22
            alleged discriminatory conduct and resulting emotional distress damages would not have occurred
       23
            but for Plaintiffs employment at MJ Dean. Therefore, Plaintiffs claimed injuries arose out of
       24
            and during the course of his employment, and as such, are barred by the NIIA.
       25
       26   C.     PLAINTIFF'S CLAIM FOR INTENTIONAL INFLICTION OF EMOTIONAL
                   DISTRESS FAILS AS A MATTER OF LAW
       27
                   To prevail on a claim for IIED, a plaintiff must demonstrate: (1) extreme and outrageous
       28
            conduct with either the intention of, or reckless disregard for, causing emotional distress; (2)
                                                             7
              Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 8 of 11




         1   severe emotional distress suffered; and (3) actual or proximate causation.     Olivero v. Lowe, 116

         2   Nev. 395, 398-99, 995 P.2d 1023 (Nev. 2000); and Young v. Zappos.com, Inc., supra, (D. Nev.

         3   2010).

         4            In Nevada, "extreme and outrageous conduct" has been defined as that which is "outside

         5   all bounds of decency and is regarded as utterly intolerable in a civilized society." Id., citing

         6   Maduike v. Agency Rent-A-Car, 114 Nev. 1, 4,953 P.2d 24 (1998). General physical or emotional

         7   discomfort is insufficient to demonstrate severe emotional distress. Young v. Zappos.com, Inc.,

         8   *6 (D. Nev. 2010). Further, conduct giving rise to a valid IIED claim must be so egregious as to

         9   offend human decency. Id.

u       10            Here, Plaintiffs Complaint does not state a plausible claim for IIED. Plaintiff alleges in a
~
~            purely conclusory manner that MJ is liable for IIED. For example, "The Defendant's ... [ conduct]
~       11
tr:
>-
w
z       12   was extreme, outrageous and done with intention of, or reckless disregard for causing emotional
i:i::
0
E--     13   distress to Mr. Colvin." (Complaint, ,i 71.) However, the conduct to which Plaintiff is referring
E--
~
A       14   consists of Plaintiff contending that Gutierrez picked on him, and in November 2019, called him
i:i::
<
~       15   one racial epithet. Plaintiff immediately complained to MJ Dean about Gutierrez, and thereafter,
0
=
~       16   he was supervised by Dave Moody until he was let go in April 2020 due to a lack of work.
A
i:i::
<       17            The foregoing purported facts are not "outside all possible bounds of decency," and it
~
0
=       18   would be a far stretch to classify them as "utterly intolerable in a civilized community." In short,

        19   Plaintiffs allegations do not constitute actionable extreme and outrageous conduct.

        20            Furthermore, Plaintiff simply regurgitates the same alleged damages that he proffered in

        21   support of his claim for NIED: "As a result of Defendant's conduct, Mr. Colvin suffered severe

        22   and extreme emotional distress which included, among others, humiliation, depression, anxiety,

        23   fear and trouble sleeping." (Complaint, ,i 72.) Because these claimed damages are insufficient to

        24   support Plaintiffs claim for NIED, the Court should reach the same conclusion with respect to

        25   Plaintiffs cause of action for IIED.

        26   III

        27   III
        28   ///

                                                               8
       Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 9 of 11




 1   D.       THERE IS NO INDEPENDENT CAUSE OF ACTION FOR VICARIOUS
 2            LIABILITY / RESPONDEAT SUPERIOR; THEREFORE, PLAINTIFF'S
              FOURTH CAUSE OF ACTION MUST BE DISMISSED WITH PREJUDICE
 3            The doctrine of respondeat superior provides that employers are vicariously liable for the
 4   actions of their employees within the scope of employment. However, respondeat superior is a
 5   theory of liability, not a cause of action. See Mitschke v. Gosa! Trucking, LDS., et al., 2: 14-cv-
 6   1099 JCM (VCF), 2014 WL 5307950, at *2-3 (D. Nev. 2014); Bravo v. Caesars Entertainment
 7   Corporation, 2:14-CV-1616 JCM (CWH) 2014 WL 7178359 (D. Nev. 2014); and Madrigal v.
 8   Treasure Island Corp., 2:08-CV-01243-PMP-GWF 2008 WL 11389168 (D. Nev. 2008)
 9   ("Vicarious liability, or respondeat superior, is a theory by which an employer may be liable for
1O   its employee's acts if the employee is under the employer's control and acts within the scope of
11   employment."). Therefore, Plaintiffs claim for vicarious liability / respondeat superior must be
12   dismissed with prejudice.
13
     E.       PLAINTIFF'S CLAIM FOR NEGLIGENT HIRING, TRAINING AND
14            SUPERVISION MUST BE DISMISSED WITH PREJUDICE BECAUSE IT IS
              PREEMPTED BY THE NIIA (PLAINTIFF'S SEVENTH CAUSE OF ACTION)
15
              Plaintiffs Complaint asserts that all of the alleged improper conduct occurred during the
16
     course and scope of Plaintiffs employment. As stated previously, the NIIA provides the exclusive
17
     remedy for injuries caused by negligence arising out of employment, and it has been found to
18
     specifically preclude claims of negligent hiring, training, and supervision. See Young v.
19
     Zappos.com, Inc., 2:08-cv-741 JCM (PAL), 2010 WL 1612140, at* 4-5 (D. Nev. 2010) (citing
20
     Wood v. Safeway, 121 P.3d 1026 (Nev. 2005). Accordingly, the Court should find that the NIIA
21
     bars Plaintiffs negligent hiring, training and supervision claim.
22
              Further, in order to succeed on a claim for negligent hiring, retention and supervision, a
23
     plaintiff must establish that: (1) defendant owed a duty of care to the plaintiff; (2) defendant
24
     breached that duty by hiring. retaining. and/or supervising an employee even though defendant
25
     knew, or should have known, of the employee's dangerous propensities; (3) the breach was the
26
     cause of plaintiffs injuries; and (4) damages. Peterson v. Miranda, 991 F. Supp. 2d 1109 (D. Nev.
27
     2014).
28

                                                      9
                   Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 10 of 11




           1           In the present case, Plaintiffs complaint is simply comprised of the following conclusory

           2 allegations:
                               82.    Defendant M.J. Dean owed a duty of care to Mr. Colvin to
           3                   properly train and supervise its employees to refrain from
           4                   discrimination, harassment and retaliating against other employees.

           5                   83.    Defendant MJ. Dean breached that duty when it failed to
                               properly train and supervise its employees to refrain from
           6                   discrimination, harassment and retaliating against other employees.

           7                   84.     Defendant MJ. Dean knew or should have known that Mr.
           8                   Gutierrez and possibly other employees and/or agents were
                               subjecting Mr. Colvin to discrimination, harassment and retaliation.
           9
               (Complaint,   ,r,r 82-84.)
u         10
~                      Clearly, Plaintiffs Complaint fails to provide any actual facts regarding how MJ Dean
~
~         11
ff)            knew or should have known that Gutierrez and "possibly other employees" would subject Plaintiff
....r-l
z         12
i::z::
               to discrimination, harassment and retaliation. 1 Rather, once again, Plaintiffs cause of action
0
~         13
~              simply consists of boilerplate allegations and a recitation of the basic elements of the claim.
-<A
          14
i::z::
-<                     Accordingly, Plaintiffs seventh cause of action for negligent hiring, training and
~         15
0              supervision fails as a matter of law and it must be dismissed with prejudice.
=
~
A
          16
i::z::                                                      IV.
-<        17                                            CONCLUSION
~
0

=         18           Based on the foregoing, Plaintiffs causes of action for NIED, IIED, vicarious liability/

          19   respondeat superior, and negligent hiring, training and supervision should be dismissed with

          20   prejudice.

          21   Dated: November 17, 2020                      Respectfully submitted,

          22                                                 HOWARD & HOWARD ATTORNEYS PLLC

          23                                                 By: Isl Robert Rosenthal
                                                                Robert Rosenthal, Esq.
          24                                                    Martin A. Little, Esq.
                                                                 3800 Howard Hughes Parkway, Suite 1000
          25                                                    Las Vegas, Nevada 89169
                                                                 Attorneys for Defendant MJ Dean
          26                                                     Construction, Inc.
          27   1
                 The Complaint does not even bother to list the name(s) of other employees who allegedly
          28   discriminated against Plaintiff; instead it merely contends that there were "possibly other
               employees" who were involved. (Complaint, ,r 84.)
                                                             10
                 Case 2:20-cv-01765-APG-EJY Document 7 Filed 11/17/20 Page 11 of 11




            1                                     CERTIFICATE OF SERVICE

            2          I hereby certify that a true and correct copy of the foregoing document has been
            3
                electronically filed and served upon the following parties on November 17, 2020 through the
            4
                Court's ECF system.
            5
                       Jesse M. Sbaih, Esq.
            6          Ines Olevic-Saleh, Esq.
                       JESSE SBAIH & ASSOCIATES, LTD.
            7
                       The District at Green Valley Ranch
            8          170 South Green Valley Parkway, Suite 280
                       Henderson, Nevada 89012
            9          Attorneys for Plaintiff

u          10
..:l
..:l
p..        11
 rJi                                                     Isl Barbara Dunn
 >
 ..;i
 ;z        12                                      Howard & Howard Attorneys PLLC
 i:i::
 0
 E--
 E--
           13
<i:::::i
 i:i::     14
 <
 ~         15
 0
=
~          16
 Q
 i:i::
 <         17
 ~
 0
=          18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                            11
